DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 9-10, 12-14, 16, 18, 20-22, 24-25 and 27-31) in the reply filed on 12/7/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 1-8, 11, 15, 17, 19, 23, 26, 33-34, 36 has/have been canceled, claim 32, 35 and 37 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 9-10, 12-14, 16, 18, 20-22, 24-25 and 27-31 have been considered on the merits. 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF.

Required response - Applicant must provide:

A "Sequence Listing" part of the disclosure, as described above in item 1); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above,  Applicant must also provide:
A CRF; and
A statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in 

Claim Objections
Claim 9 is objected to because of the following informalities:  
The term “PSC” in claim 9 should be in a full name followed by the abbreviation in a parenthesis. i.e. pluripotent stem cell (PSC)
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, 18, 22, 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10, 12-14, 16, 18, 20-22, 24-25 and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the PSC being cultured in a differentiation medium comprising BMP4, VEGF, FGF2, SCF and Activin A, wherein the differentiation medium as disclosed in claim 18 that is supplemented with a WNT agonist and an ACTIVIN antagonist for 2 days at day 2-4, and then culturing in a culture medium disclosed in claim 22, followed by the culturing condition disclosed in claim 25, does not reasonably provide enablement for any other time point or duration for the culture medium supplemented with the WNT agonist and an ACTIVIN antagonist.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The instant claims are directed to a method of differentiating PSC into a definitive HSC that express increasing amount of HOXA gene by culturing the PSC in the culture medium comprising a WNT agonist and an ACTIVIN antagonist. The claims generically disclose a step of culturing PSC in the culture medium comprising these agents without any specific duration; time point during the culturing process, or type of culture medium utilized. Therefore, the scope of the instant claims is extremely broad encompassing 
As it is extremely well known in the art, PSCs would differentiate into various different lineages including neural lineage. Denham et al. (2015, Stem Cells) teach that HES cells were cultured in N2B27 medium supplemented with CHIR and SB (p.1760, 2nd col., Mesoderm Induction Assay).
The instant specification discloses that 2 days of culture with the combination of SB and CHIR up-regulated CDX and HOXA gene expression to a greater extent than either agent alone, and the inventor found that 2 days was important, as no or minimal effect was observed at 24 hours (see para. 70 of PGPUB). This disclosure indicates that 2 days of treating PSC with the combined agents is critical for the increased expression of HOXA gene.
There is no disclosure in the instant specification if the treatment with these two agents longer than 2 days would be sufficiently produce HOXA gene expression, or any culture medium with these agents supplemented at any time point or duration would necessarily produce a definitive HSC from PSC. 
The instant specification discloses a specific sequence of cell culturing steps utilizing different culture media at different time point to differentiate PSCs into definitive HSCs. There is no other culture protocol than the specific SB/CHIR protocol disclosed in the specification.
One skilled in the art would understand that differentiating stem cells require highly specific manipulation of culture condition in order to fine-tune their differentiation into a desired target cells. It is extremely well known in the art that PSCs can 
M.P.E.P. § 2164.03 reads, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The ‘amount of guidance or direction’ refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required.”).”
 The court has recognized that physiological activity is unpredictable. In re Fisher, 166 USPQ 18 (CCPA 1970). In cases involving unpredictable factors, such as most In re Fisher, 166 USPQ 18 (CCPA 1970). 
It is not to be left up to the skilled artisan to figure out how to make the necessary starting materials and then to figure out how to use them to produce the biological effects as recited in the claims. The courts held that the disclosure of an application shall inform those skilled in the art how to use applicant's claimed invention, not how to find out how to use it for themselves. In re Gardner et al. 166 USPQ 138 (CCPA 1970). For the broad scope of the claims, this specification only teaches what is intended to be done and how it is intended to work, but does not actually teach how to do that which is intended. 
Given the limited working examples, the limited guidance provided in the specification, the broad scope of the claims with regard to the culture condition (i.e. duration and time point of adding/supplementing factors critical for the claimed invention), and the unpredictability for producing the desired definitive HSC from PSC using any condition encompassed by the scope of the claims, undue experimentation would have been required for one skilled in the art to practice the claimed methods for differentiating a PSC into a definitive HSC by increasing HOXA gene expression by culturing the PSC in a medium comprising a WNT agonist and an ACTIVIN antagonist. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10, 12-14, 16, 21 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sturgeon et al. (2014, Nature Biotechnology; IDS ref.) 
Sturgeon et al. teach a method of differentiating human pluripotent stem cells into definitive hematopoietic stem cells (HSCs) by regulating the Wnt-b-catenin signaling pathway (Abstract). Sturgeon et al. teach that the addition of the GSK-3 inhibitor CHIR99021, a Wnt agonist, during the mesoderm specification stage, i.e. day 2-3, in the culture inhibited KDR+CD235a+ population (i.e. inhibit primitive hematopoiesis) but nd para.; Fig. 4E). Sturgeon et al. teach that SB-431542, an Activin-signaling antagonist, behaved he same way as CHIR99021 in promoting definitive hematopoiesis (p.7, 2nd para.; Fig. 4E).
Sturgeon et al. do not teach that both CHIR99021 and SB-431542 are present in the culture medium for PSC, however, it would have been obvious to a person skilled in the art to use both CHIR99021 and SB-431542 in the method of Sturgeon et al. since each compound is known to enhance/promote definitive hematopoiesis. It is well established that duplicating components with similar functions within a composition is obvious; see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and M.P.E.P. § 2144.04.
Regarding the effect of the claimed method step directed to the increasing HOXA gene expression in the PSC (claim 9); the definitive HSC being capable of producing a SOX17+ blood vessel cell (claim 28), or a RUNC1C+ blood cells (claim 29), Sturgeon et al. do not teach the limitations. However, it is submitted that the method step of Sturgeon et al. is the same as the claimed invention, it is expected that the results obtained from the method or the properties of the cells produced by the method taught by Sturgeon et al. would be the same as the results or the properties of the cells claimed in the instant invention. 
Regarding the limitation of claim 13 directed to the “at about day 3”, Sturgeon et al. teach that CHIR99021 or SB431542 is present day 2-3 (p.7, 2nd para.; Fig. 1A; Fig. 4E).
M and 6 M, respectively (p.10, Methods). While Sturgeon et al. do not particularly teach the concentration of SB431542 being 3-4 M, however, claim 16 does not require a specific concentration since the limitation is optional. Furthermore, it would have been obvious to a person skilled in the art to adjust the concentration of the chemical compound in order to optimize the outcome of the effect in the method of promoting a specific differentiation into a definitive hematopoiesis taught by Sturgeon et al. with a reasonable expectation of success.

Claims 18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturgeon et al. as applied to claims 9-10, 12-14, 16, 21 and 28-31 above, and further in view of Ng et al. (2008, Nature Protocols; IDS ref.), Pick et al. (2007, Stem Cells; IDS ref.) and Cerdan et al. (2012, Stem Cells and Development)
Regarding the medium further comprising BMP4, VEGF, SCF, ACTIVIN A, FGF2  for about day 0 to about day 4 (claim 18), Sturgeon et al. do not teach the limitations. It is noted that the limitations disclosed as an optional are not considered.
Regarding BMP4, VEGF and SCF, Ng et al. teach a method of differentiating human ESCs into hematopoietic lineage by using spin embryoid bodies (EBs) in APEL medium (see abstract; p.771). Ng et al. teach that BMP4, VEGF, SCF are used to induce hematopoietic mesoderm differentiation (step 6, p.771). This step of mesoderm differentiation is understood to correlate the first 4 days of differentiation taught by 
Regarding FGF2, Sturgeon et al. teach the use of bFGF in the initial EB differentiation (see Fig. 1A). Pick et al. teach the combination of BMP4, VEGF, SCF and FGF2 for the method of differentiating human ESCs into hematopoietic cells using a serum- and stromal-free “spin EB” differentiation system (see Abstract).
Regarding Activin A, Cerdan et al. teach that Activin A promotes hematopoietic fated mesoderm development in human ESCs (abstract). 
Based on the teachings from Ng et al., Pick et al., and Cerdan et al. it would have been obvious to a person skilled in the art to use BMP4, VEGF, SCF, FGF2 and Activin A for a method of differentiating hematopoietic lineage cells from PSCs. Once PSCs are cultivated to induce hematopoietic differentiation with the factors taught by Ng et al., Pick et al., and Cerdan et al., one skilled in the art would recognize that the addition of CHIR99021 and/or SB431542 as taught by Sturgeon et al. at day 2-3 would promote toward definitive hematopoiesis over primitive hematopoiesis.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 20, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturgeon et al. as applied to claims 9-10, 12-14, 16, 21 and 28-31 above, and further in view of Daley et al. (US 2019/0119643), Ng et al. (supra), Yamanaka et al. (US2016013798), Slukvin (2013, Blood), Kennedy et al. (2007, Blood; IDS ref.), and Yu et al. (2010, Blood)

Regarding the limitation of claim 25 directed to transferring the PSC to a culture surface comprising an extracellular matrix protein at about day 7 and culturing the PSC adherently in a medium comprising VEGF, SCF, FGF2, IGF2, IL-6, TPO, FLT3L, Sturgeon et al. do not teach the limitation.
Yamanaka et al. teach a method of differentiating hematopoietic stem cells from pluripotent stem cells using 4 steps: 
(i) Day 0 to Day 1 utilizing a medium comprising BMP-4 (EB formation); 
(ii) Day 1 to Day 4 utilizing a medium comprising BMP-4 and bFGF (mesoderm formation); 
(iii) Day 4 to Day 8: utilizing a medium comprising VEGF, bFGF, IL-6, IL-3, SCF, and FLt3L (specialization and development into hematopoietic progenitor cells); and 
(iv) Day 8 to Day 15: utilizing a medium comprising VEGF, EPO, TPO, SCF, FLT3L, IL-6, IL-11, and IL-3 (maturation and expansion into hematopoietic progenitor cells); and IGF2 can be added in any step (paras. 167-172, 174-177; Example 2).
One skilled in the art would recognize that the steps (i)-(iv) of Yamanaka et al. listed above are correlated with steps (i)-(iv) of Sturgeon et al., which is also supported by the hematopoietic specification model taught by Slukvin (see Fig. 2).
(i) EB stage (day 0-2); 
(ii) KDR+/CD235a+/- mesoderm stage (day 2-3) (mesoderm induction: Slukvin); 
(iii) CD34+/CD235a+/- stage (day 4-8) (hematovascular specification: Slukvin); and 
+/CD43- hemogenic endothelium stage (day 9 and up) (endothelial-hematopoietic transition: Slukvin) to definitive hematopoiesis (see Fig. 5; p.4-5).
Therefore, it would have been obvious to a person skilled in the art to use the culture medium specifically defined in the steps (i)-(iv) taught by Yamanaka et al. for the method steps of Sturgeon et al. This is because one skilled in the art would understand that the steps of Sturgeon et al. correspond to the steps of Yamanaka et al., and thus, the culture medium used in the each step of Yamanaka et al. would be used in the corresponding steps of the method taught by Sturgeon et al. with a reasonable expectation of success.
Sturgeon et al. in view of Yamanaka et al. do not teach the use of BMP-4 in step (iii).
However, Kennedy et al. teach that BMP-4 is essential for hemangioblast development from EBs derived from human ES cells (abstract; p.2685, 1st col.).
It would have been obvious to a person skilled in the art to use BMP-4 in the step (iii) of Sturgeon et al. in view of Yamanaka et al. since Kennedy et al. teach that BMP-4 is essential in forming hemangioblasts. This is because one skilled in the art would recognize that the step (iii) of Sturgeon et al. in view of Yamanaka et al. is for generation of hemangioblast or hematovascular specification since Sturgeon et al. teach that hemangioblast potential is tested KDR+ populations (p.15-16; Fig. 1), which are cells formed in step (ii) of Sturgeon et al. 
Sturgeon et al. in view of Yamanaka et al. do not teach the use of FGF2 in step (iv).

Thus, it would have been obvious to a person skilled in the art to use bFGF taught by Daley et al. in the step (iv) of Sturgeon et al. in view of Yamanaka et al. with a reasonable expectation of success. This is because one skilled in the art would recognize that the step (iv) of Sturgeon et al. corresponds to the EHT step taught by Daley et al.
Regarding the limitation directed to transferring the PSC to a culture surface comprising an extracellular matrix protein at about day 7 (claim 25), the cited references do not teach the limitation.
Ng et al. teach the step of transferring the EB to a culture plate pre-coated with gelatin or ECM components, and the medium is supplemented with SCF, VEGF, IL-3, IL-6, TPO and EPO (step 16, p.772).
Regarding the limitation directed to the retinoid or retinoic acid analogue (claim 20), Sturgeon et al. in view of Yamanaka et al. do not teach the limitation.
Yu et al. teach that retinoic acid enhances the generation of hematopoietic progenitors from human ESC-derived hemato-vascular precursors (see entire document), and Yu et al. specify the stages of hematopoietic differentiation of hESCs (see Fig. 1). Yu et al. teach the addition of retinoic acid during the stage 3 (day 4-7).
It would have been obvious to a person skilled in the art to use retinoic acid taught by Yu et al. in the step (iii) of Sturgeon et al. in view of Yamanaka et al. (see above) This is because the Stage 3 of Yu et al. is corresponding to the step (iii) of Sturgeon et al. in view of Yamanaka et al. and thus, one skilled in the art would use retinoic acid at days 4-7 in the method of Sturgeon et al. in view of Yamanaka et al. with a reasonable expectation of success.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/           Primary Examiner, Art Unit 1632